Exhibit 10.20

 

HOWARD BANCORP, INC.

2013 EQUITY INCENTIVE PLAN

 

 

1. Establishment, Purpose and Types of Awards. Howard Bancorp, Inc. (the
“Company”), the parent holding company of Howard Bank (the “Bank”), hereby
establishes the HOWARD BANCORP, INC. 2013 EQUITY INCENTIVE PLAN (the “Plan”).
The purpose of the Plan is to advance the interests of the Company by providing
directors and selected employees of the Bank, the Company and their Affiliates
with the opportunity to acquire shares of Common Stock. By encouraging stock
ownership, the Company seeks to: attract, retain and motivate the best available
personnel for positions of substantial responsibility; to provide additional
incentive to directors and selected employees of the Company, the Bank and their
Affiliates to promote the success of the business as measured by the value of
its shares; and generally to increase the commonality of interests among
directors, employees and other stockholders.

 

The Plan permits the granting of stock options (including incentive stock
options within the meaning of Code section 422 and non-qualified stock options),
stock appreciation rights, restricted or unrestricted stock awards, phantom
stock, performance awards, other stock-based awards, or any combination of the
foregoing.

 

2. Definitions. Under the Plan, except where the context otherwise indicates,
the following definitions apply:

 

“Administrator” means the Board or the committee(s) or officer(s) appointed by
the Board that have authority to administer the Plan as provided in Section 3
hereof.

 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, the Company (including, but
not limited to, joint ventures, limited liability companies, and partnerships),
including Howard Bank. For this purpose, “control” shall mean ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.

 

“Award” means any stock option, stock appreciation right, stock award, phantom
stock award, performance award, or other stock-based award pursuant to the Plan.

 

The “Bank” means Howard Bank.

 

“Board” means the Board of Directors of the Company.

 

“Cause” has the meaning ascribed to such term or words of similar import in
Participant’s written employment or service contract with the Company or Bank
and, in the absence of such agreement or definition, means Participant’s:
(i) conviction of, or plea of guilty or nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company, the Bank or any affiliate, customer or vendor;
(iii) personal dishonesty, incompetence, willful misconduct, willful violation
of any law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty that involves personal profit;
(iv) willful misconduct in connection with Participant’s duties or willful
failure to perform Participant’s responsibilities in the best interests of the
Company or Bank; (v) illegal use or distribution of drugs; (vi) violation of any
Company, Bank or Affiliate rule, regulation, procedure or policy; or
(vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by
Participant for the benefit of the Company, Bank or Affiliate, all as determined
by the Administrator, which determination will be conclusive.

 



 

 

 

“Change of Control” means if any of the following occurs:

 

(i) any individual, firm, corporation or other entity, or any group (as defined
in Section 13(d)(3) or the Exchange Act) becomes, directly or indirectly, the
beneficial owner (as defined in the general rules and regulations of the
Securities and Exchange Commission with respect to Sections 13(d) and 13(g) of
the Exchange Act) of more than 30% of the then outstanding shares of the
Company’s capital stock entitled to vote generally in the election of directors
of the Company; or

 

(ii) (a) the merger or other business combination of the Company with or into
another corporation pursuant to which the stockholders of the Company do not
own, immediately after the transaction, more than 50% of the voting power of the
corporation that survives and is a publicly owned corporation and not a
subsidiary of another corporation, or (b) the sale, exchange or other
disposition of all or substantially all of the assets of the Company; or

 

(iii) during any period of two years or less, individuals who at the beginning
of such period constituted the Board cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
stockholders of the Company, of each new director was approved by a vote of at
least 75% of the directors then still in office who were directors at the
beginning of the period. Notwithstanding the foregoing, a Change of Control
shall not be deemed to have taken place if beneficial ownership is acquired by,
or a tender exchange offer is commenced by, the Company or any of its
subsidiaries, any profit sharing, employee ownership or other employee benefit
plan of the Company or any subsidiary of any trustee of or fiduciary with
respect to any such plan when acting in such capacity, or any group comprised
solely of such entities; or

 

(iv) the sale, transfer or assignment of all or substantially all of the assets
of the Company or the Bank to any third party.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Company” means Howard Bancorp, Inc.

 



2

 

 

“Disability” shall, unless otherwise expressly provided in the applicable Grant
Agreement, have the meaning ascribed to such term or words of similar import in
the Grantee’s written employment or similar agreement with the Company or an
Affiliate; provided, however, that if there is no such agreement, Disability
shall mean a physical or mental condition that renders the Participant unable to
perform the duties of the Participant’s customary position of service for an
indefinite period that the Administrator determines will be of long, continued
duration. The Participant will be considered Disabled as of the date the
Administrator determines the Participant first satisfied the definition of
Disability. The Administrator may require such proof of Disability as the
Administrator in its sole discretion deems appropriate and the Administrator’s
good faith determination as to whether Participant is totally and permanently
disabled will be final and binding on all parties concerned.

 

“Employee” means any person employed by the Company, the Bank or any Affiliate,
other than in the capacity as director, advisory director or comparable status.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a share of Common Stock for any
purpose on a particular date: (i) the closing price quoted on The NASDAQ Stock
Market or other national securities exchange or national securities association
that is the principal market for the Common Stock; (ii) if the Common Stock is
not so listed, the last or closing price on the relevant date quoted on the OTC
Bulletin Board Service or by Pink Sheets LLC or a comparable service as
determined in the Administrator’s sole discretion; or (iii) if the Common Stock
is not listed or quoted by any of the above, the closing bid price on the
relevant date furnished by a professional market maker for the Common Stock
selected by the Administrator in its sole discretion. If the Common Stock is
listed or quoted as described in clause (i), clause (ii) or clause (iii) above,
as applicable, but no public trading of the Common Stock occurs on the relevant
date, then Fair Market Value shall be determined as of the nearest preceding
date on which trading of the Common Stock occurred. For all purposes under the
Plan, the term “relevant date” as used in this definition means either the date
as of which Fair Market Value is to be determined or the nearest preceding date
on which public trading of the Common Stock occurred, as determined in the
Administrator’s sole discretion.

 

“Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan. Each Grant Agreement shall
incorporate the terms of the Plan.

 

“Participant” means a person eligible to be granted Awards under the Plan
pursuant to Section 5 hereof.

 

“Parent” shall mean a corporation, whether nor or hereafter existing, within the
meaning of the definition of “parent corporation” provided in Code section
424(e), or any successor thereto.

 



3

 

 

“Performance Goals” shall mean performance goals established by the
Administrator which may be based on one or business criteria selected by the
Administrator that apply to an individual or group of individuals, the
Corporation and/or one or more of its Affiliates either separately or together,
over such performance period as the Administrator may designate, including, but
not limited to, criteria based on operating income, earnings or earnings growth,
sales, return on assets, equity or investment, regulatory compliance,
satisfactory internal or external audits, improvement of financial ratings,
achievement of balance sheet or income statement objectives, or any other
objective goals established by the Administrator, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated.

 

“Prior Plans” means, collectively, the Howard Bancorp, Inc. 2004 Stock Incentive
Plan and the Howard Bancorp, Inc. 2004 Incentive Stock Option Plan.

 

“Subsidiary” and “Subsidiaries” shall mean only a corporation or corporations,
whether now or hereafter existing, within the meaning of the definition of
“subsidiary corporation” provided in section 424(f) of the Code, or any
successor thereto.

 

“Ten-Percent Stockholder” shall mean a Participant who (applying the rules of
Code section 424(d)) owns stock possessing more than 10% of the total combined
voting power or value of all classes of stock or interests of the Corporation or
a Parent or Subsidiary of the Corporation.

 

3. Administration.

 

(a) Administration of the Plan. The Plan shall be administered by the Board or a
committee that may be appointed by the Board from time to time; provided,
however, that unless otherwise determined by the Board, the Administrator shall
be composed solely of two or more persons who are “outside directors” within the
meaning of Code section 162(m)(4)(C)(i) and the regulations promulgated
thereunder and “non-employee directors” within the meaning of Rule 16b-3
promulgated under the Exchange Act. To the extent allowed by applicable state or
federal law, the Board or the committee appointed by the Board to administer the
Plan by resolution may authorize an officer or officers to grant Awards to other
officers and employees of the Company and its Affiliates, and, to the extent of
such authorization, such officer or officers shall be the Administrator.

 

(b) Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards.

 



4

 

 

The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which, Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions (not inconsistent with the Plan) upon any such Award
as the Administrator shall deem appropriate, including, but not limited to,
whether a stock option shall be an incentive stock option or a nonqualified
stock option, any exceptions to nontransferability, any Performance Goals
applicable to Awards, any provisions relating to vesting, any circumstances in
which the Awards would terminate, the period during which Awards may be
exercised, and the period during which Awards shall be subject to restrictions;
(v) modify, amend, extend or renew outstanding Awards, or accept the surrender
of outstanding Awards and substitute new Awards (provided however, that, except
as provided in Section 6 or 7(d) of the Plan, any modification that would
materially adversely affect any outstanding Award shall not be made without the
consent of the holder); (vi) accelerate, extend or otherwise change the time in
which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Company or an Affiliate;
(vii) establish objectives and conditions (including, without limitation,
vesting criteria), if any, for earning Awards and determining whether such
objectives and conditions have been satisfied; (viii) determine the Fair Market
Value of the Common Stock from time to time in accordance with the Plan; and
(ix) for any purpose, including but not limited to, qualifying for preferred tax
treatment under foreign tax laws or otherwise complying with the regulatory
requirements of local or foreign jurisdictions, to establish, amend, modify,
administer or terminate sub-plans, and prescribe, amend and rescind rules and
regulations relating to such sub-plans.

 

The Administrator shall have full power and authority, in its sole discretion,
to administer and interpret the Plan, Grant Agreements and all other documents
relevant to the Plan and Awards issued thereunder, and to adopt and interpret
such rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.

 

(c) Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including, without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.

 

(e) Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Administrator shall be indemnified by
the Company in respect of all their activities under the Plan.

 

(f) Reliance on Reports. Each member of the Board shall be fully justified in
relying or acting in good faith upon any report made by the independent public
accountants of the Company, and upon any other information furnished in
connection with this Plan. In no event shall any person who is or shall have
been a member of the Board or the Administrator be liable for any determination
made or other action taken or any omission to act in reliance upon any such
report or information, or for any action taken, including the furnishing of
information, or failure to act, if in good faith.

 



5

 

 

(g) Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole discretion and shall be conclusive and binding on all parties concerned,
including the Company, its stockholders, any participants in the Plan and any
other employee, consultant or director of the Company, and their respective
successors in interest.

 

4. Shares Available for the Plan. The aggregate number of shares of Common Stock
issuable pursuant to all Awards granted under the Plan shall not exceed 500,000
plus (i) any available shares of Common Stock under the Prior Plans as of their
respective termination dates, (ii) any shares of restricted stock granted under
the Howard Bancorp, Inc. 2004 Stock Incentive Plan that revert back to the
Company, and (iii) shares of Common Stock subject to options granted under the
Prior Plans that expire or terminate without having been fully exercised.
Notwithstanding the foregoing (but subject to adjustment as provided in
Section 7(f)), in no event may the number of shares issuable pursuant to the
exercise of incentive stock options granted hereunder exceed 500,000. The
aggregate number of shares of Common Stock available for grant under this Plan
and the number of shares of Common Stock subject to outstanding Awards shall be
subject to adjustment as provided in Section 7(f).

 

The Company shall reserve such number of shares for Awards under the Plan,
subject to adjustments as provided in Section 7(f) of the Plan. If any Award, or
portion of an Award, under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
as to any shares, or if any shares of Common Stock are repurchased by or
surrendered to the Company in connection with any Award (whether or not such
surrendered shares were acquired pursuant to any Award), or if any shares are
withheld by the Company, the shares subject to such Award and the repurchased,
surrendered and withheld shares shall thereafter be available for further Awards
under the Plan; provided, however, that to the extent required by applicable
law, any such shares that are surrendered to or repurchased or withheld by the
Company in connection with any Award or that are otherwise forfeited after
issuance shall not be available for purchase pursuant to incentive stock options
intended to qualify under Code section 422.

 

5. Participation. Participation in the Plan shall be open to those employees,
officers and directors of, and other individuals providing bona fide services to
or for, the Company or any Affiliate of the Company, as may be selected by the
Administrator from time to time. The Administrator may also grant Awards to
individuals in connection with hiring, retention or otherwise, prior to the date
the individual first performs services for the Company or an Affiliate, provided
that such Awards shall not become vested or exercisable prior to the date the
individual first commences performance of such services.

 



6

 

 

6. Awards. The Administrator, in its sole discretion, shall establish the terms
of all Awards granted under the Plan. All Awards shall be subject to the terms
and conditions provided in the Grant Agreement. Awards may be granted
individually or in tandem with other types of Awards. Each Award shall be
evidenced by a Grant Agreement, and each Award shall be subject to the terms and
conditions provided in the applicable Grant Agreement. The Administrator may
permit or require a recipient of an Award to defer such individual’s receipt of
the payment of cash or the delivery of Common Stock that would otherwise be due
to such individual by virtue of the exercise of, payment of, or lapse or waiver
of restrictions respecting, any Award. If any such deferral is required or
permitted, the Administrator shall, in its sole discretion, establish rules and
procedures for such deferral.

 

(a) Stock Options. The Administrator may from time to time grant to eligible
Participants Awards of incentive stock options as that term is defined in Code
section 422 or non-qualified stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Company or of any
current or hereafter existing “parent corporation” or “subsidiary corporation,”
as defined in Code sections 424(e) and (f), respectively, of the Company. The
exercise price of any option granted under the Plan shall not be less than the
Fair Market Value of the shares of Common Stock underlying such option on the
date of grant, provided, however, that an incentive stock option granted to an
Employee who owns stock representing more than 10% of the combined voting power
of the Company or any Affiliate must have an exercise price at least equal to
110% of Fair Market Value as of the date of grant. No stock option shall be an
incentive stock option unless so designated by the Administrator at the time of
grant or in the Grant Agreement evidencing such stock option.

 

(i) Special Rules for Incentive Stock Options. The aggregate Fair Market Value,
as of the date the Option is granted, of the shares of Common Stock with respect
to which incentive stock options are exercisable for the first time by a
Participant during any calendar year (under all incentive stock option plans, as
defined in Section 422 of the Code, of the Company, or any Parent or
Subsidiary), shall not exceed $100,000 or such other dollar limitation as may be
provided in the Code. Notwithstanding the prior provisions of this Section, the
Board may grant Options in excess of the foregoing limitations, in which case
such Options granted in excess of such limitation shall be Options which are
non-qualified stock options.

 

(b) Stock Appreciation Rights. The Administrator may from time to time grant to
eligible participants Awards of Stock Appreciation Rights (“SARs”). A SAR may be
exercised in whole or in part as provided in the applicable Grant Agreement and
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Grant Agreement,
which shall not be less than the Fair Market Value of one share of Common Stock
as of the date the SAR is granted, times (ii) the number of shares specified by
the SAR, or portion thereof, which is exercised. Payment by the Company of the
amount receivable upon any exercise of a SAR may be made by the delivery of
Common Stock or cash, or any combination of Common Stock and cash, as specified
in the Grant Agreement or as determined in the sole discretion of the
Administrator. If upon settlement of the exercise of a SAR a grantee is to
receive a portion of such payment in shares of Common Stock, the number of
shares shall be determined by dividing such portion by the Fair Market Value of
a share of Common Stock on the exercise date. No fractional shares shall be used
for such payment and the Administrator shall determine whether cash shall be
given in lieu of such fractional shares or whether such fractional shares shall
be eliminated.

 



7

 

 

(c) Stock Awards. The Administrator may from time to time grant restricted or
unrestricted Stock Awards to eligible Participants in such amounts, on such
terms and conditions (which terms and conditions may, without limitation,
condition the vesting or payment of Stock Awards on duration of service or the
achievement of one or more Performance Goals), and for such consideration,
including no consideration or such minimum consideration as may be required by
law, as it shall determine. By action taken after the restricted Stock Award is
issued, however, the Administrator may, on such terms and conditions as it may
determine to be appropriate, remove any or all of the restrictions imposed by
the terms of the Grant Agreement.

 

(d) Phantom Stock. The Administrator may from time to time grant Awards to
eligible participants denominated in stock-equivalent units (“Phantom Stock”) in
such amounts and on such terms and conditions as it shall determine, which terms
and conditions may condition the vesting or payment of Phantom Stock on the
achievement of one or more Performance Goals. Phantom Stock granted to a
Participant shall be credited to a bookkeeping reserve account solely for
accounting purposes and shall not require a segregation of any of the Company’s
assets. An Award of Phantom Stock may be settled in Common Stock, in cash, or in
a combination of Common Stock and cash, as specified in the Grant Agreement.
Except as otherwise provided in the applicable Grant Agreement, the grantee
shall not have the rights of a stockholder with respect to any shares of Common
Stock represented by a Phantom Stock Award solely as a result of the grant of a
Phantom Stock Award to the grantee. In granting any such Phantom Stock Awards,
the Administrator shall consider the potential application of Section 409A of
the Code, and the applicable Grant Agreement shall include appropriate
disclosure with respect to any such potential application.

 

(e) Performance Awards. The Administrator may, in its sole discretion, grant
Performance Awards, which become payable on account of attainment of one or more
Performance Goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as specified in the Grant Agreement.

 

(f) Other Stock-Based Awards. The Administrator may from time to time grant
other stock-based awards to eligible Participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator as set forth in the Grant Agreement.
In granting any such Awards, the Administrator shall consider the potential
application of Section 409A of the Code, and the applicable Grant Agreement
shall include appropriate disclosure with respect to any such potential
application.

 



8

 

 

7. Miscellaneous.

 

(a) Investment Representations. The Administrator may require each person
acquiring shares of Common Stock pursuant to Awards hereunder to represent to
and agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend that the Administrator deems appropriate to reflect any
restrictions on transfer. All certificates for shares issued pursuant to the
Plan shall be subject to such stock transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Common Stock is then listed or interdealer quotation system upon which
the Common Stock is then quoted, and any applicable federal or state securities
laws. The Administrator may place a legend or legends on any such certificates
to make appropriate reference to such restrictions.

 

(b) Compliance with Securities Law. Each Award shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of the shares subject to such an
Award upon any securities exchange or interdealer quotation system or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, or that the disclosure of nonpublic information or the
satisfaction of any other condition is necessary in connection with the issuance
or purchase of shares under such an Award, such Award may not be exercised, in
whole or in part, unless such satisfaction of such condition shall have been
effected on conditions acceptable to the Administrator. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification, or to satisfy such condition.

 

(c) Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate, or make provision satisfactory to the Administrator
for payment of, any taxes required to be withheld in respect of Awards under the
Plan no later than the date of the event creating the tax liability. The Company
or its Affiliate may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the grantee or holder
of an Award. In the event that payment to the Company or its Affiliate of such
tax obligations is made in shares of Common Stock, such shares shall be valued
at Fair Market Value on the applicable date for such purposes and shall not
exceed in amount the minimum statutory tax withholding obligation.

 

(d) Loans. To the extent otherwise permitted by law, the Company or its
Affiliate may make loans to grantees to assist grantees in exercising Awards and
satisfying any withholding tax obligations.

 

(e) Transferability. Except as otherwise determined by the Administrator or
provided in a Grant agreement, and in any event in the case of an incentive
stock option or a stock appreciation right granted with respect to an incentive
stock option, no Award granted under the Plan shall be transferable by a grantee
otherwise than by will or the laws of descent and distribution or pursuant to
the terms of a “qualified domestic relations order” (within the meaning of
Section 414(p) of the Code and the regulations and rulings thereunder). Unless
otherwise determined by the Administrator in accord with the provisions of the
immediately preceding sentence, an Award may be exercised during the lifetime of
the grantee, only by the grantee or, during the period the grantee is under a
legal disability, by the grantee’s guardian or legal representative.

 



9

 

  

(f) Adjustments for Corporate Transactions and Other Events.

 

(i) Capital Adjustments. In the event of any change in the outstanding Common
Stock by reason of any stock dividend, spin-off, stock split, reverse stock
split, split- up, recapitalization, reclassification, reorganization,
combination or exchange of shares, merger, consolidation, liquidation, business
combination, exchange of shares or the like, then (A) the maximum number of
shares of such Common Stock as to which Awards may be granted under the Plan,
and (B) the number of shares covered by and the exercise price and other terms
of outstanding Awards, shall, without further action of the Board, be
appropriately adjusted to reflect such event, unless, with respect to Section
7(f)(i)(A) only, the Board determines, at the time it approves such action that
no such adjustment shall be made. The Administrator may make adjustments, in its
sole discretion, to address the treatment of fractional shares and fractional
cents that arise with respect to outstanding Awards as a result of the stock
dividend, stock split or reverse stock split.

 

(ii) Change of Control Transactions. In the event of any transaction resulting
in a Change of Control of the Company, (A) except as provided in the next
sentence of this Section 7(f)(ii), all outstanding stock options and other
Awards shall vest and become exercisable to the extent provided for in the
applicable Grant Agreement, and (B) the holders of stock options and other
Awards under the Plan will be permitted, immediately before the Change of
Control, to exercise or convert all portions of such stock options or other
Awards under the Plan that are then exercisable or convertible or which become
exercisable or convertible upon or prior to the effective time of the Change of
Control. If the acceleration or vesting of an Award or Awards pursuant to this
Section 7(f)(ii) would cause any portion of the Award or Awards to be treated as
a “parachute payment” (as defined in section 280G of the Code), then except as
may be expressly provided in the applicable Grant Agreement such Award or Awards
shall vest only to the extent that such acceleration of vesting does not cause
any portion of the Award or Awards to be so treated. In addition, and
notwithstanding any provision of any Grant Agreement, payments in respect of
Awards are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

(g) Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Bank or an Affiliate as the
result of a merger or consolidation of the employing entity with the Bank or an
Affiliate, or the acquisition by the Bank or an Affiliate of the assets or stock
of the employing entity. The terms and conditions of any substitute Awards so
granted may vary from the terms and conditions set forth herein to the extent
that the Administrator deems appropriate at the time of grant to conform the
substitute Awards to the provisions of the awards for which they are
substituted.

 



10

 

 

(h) Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion thereof at any time, but no
amendment or modification shall be made which would impair the rights of any
grantee under any Award theretofore made, without his or her consent.
Notwithstanding anything to the contrary contained in the Plan, the Board may
not amend or modify the Plan or any portion thereof without stockholder approval
where such approval is required by applicable law or by the rules of any
securities exchange (e.g. The NASDAQ Stock Market LLC) or quotation system on
which the Common Stock is listed or traded. Furthermore, notwithstanding
anything to the contrary contained in the Plan, the Administrator may not amend
or modify any Award if such amendment or modification would require the approval
of the stockholders if the amendment or modification were made to the Plan.

 

(i) Non-Guarantee of Employment or Service. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in: (i) the failure of any Award to
vest; (ii) the forfeiture of any unvested or vested portion of any Award; and/or
(iii) any other adverse effect on the individual’s interests under the Plan.

 

(j) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

(k) Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Grant Agreements, and the rights of any and all persons having or claiming
to have any interest therein or thereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of Maryland
without regard to its conflict of laws principles. Any suit with respect to the
Plan shall be brought in the federal or state courts in the districts which
include the city and state in which the principal offices of the Company are
located.

 

(l) Effective Date; Termination Date. The Plan is effective as of the date
approved by the Company’s stockholders and shall continue in effect for a term
of ten (10) years, unless earlier terminated pursuant to Section 7(g) hereof. No
Award shall be granted under the Plan after the close of business on the day
immediately preceding the tenth anniversary of the effective date of the Plan,
or if earlier, the tenth anniversary of the date the Plan is approved by the
stockholders, and no Award under the Plan shall have a term of more than ten
(10) years. Subject to other applicable provisions of the Plan, all Awards made
under the Plan prior to such termination of the Plan shall remain in effect
until such Awards expire or have been satisfied or terminated in accordance with
the Plan and the terms of such Awards; provided, however, that no Award that
contemplates exercise or conversion may be exercised or converted, and no Award
that defers vesting, shall remain outstanding and unexercised, unconverted or
unvested, in each case, for more than ten years after the date such Award was
initially granted.

 



11

 

 

(m) Regulatory Restrictions. The Plan and the Company’s obligations under the
Plan and any Grant Agreement shall be subject to all applicable federal and
state laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required. Without limiting the generality of the
foregoing, (i) the Company shall not be required to sell or issue any shares of
Common Stock pursuant to any Award if the sale or issuance of such shares would
constitute a violation by the individual exercising the Award or the Company of
any provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations, and (ii)
the inability of the Company to obtain any necessary authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful exercise or payment of any Award
hereunder, shall relieve the Company of any liability in respect of the exercise
or payment of such Award to the extent such requisite authority shall have been
deemed necessary and shall not have been obtained.

 

 

PLAN APPROVAL:

 

Date Approved by the Board: March 27, 2013

 

Date Approved by the Stockholders: May 29, 2013

 

Amended by the Board: January 22, 2014

 



12

 

